DETAILED ACTION
In response to communications filed 07/22/2020.
Claims 1-52 are canceled.  
Claims 53-72 are added.
Claims 53-72 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-72 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0041803 A1) in view of Li et al. (US 2016/0330669 A1) hereinafter “Shi” and “Li” respectively.

Regarding Claim 53, Shi teaches A terminal apparatus (Shi: paragraph 0464 & Fig. 7 block 20, user equipment) comprising:
a memory storing instructions (Shi: paragraphs 0466 & Fig. 7 block 402, memory); and
one or more processors (Shi: paragraphs 0467 & Fig. 7 block 401, processor) configured to execute the instructions to:
obtain quality related information (Shi: paragraphs 0468, 0516-0519 & Fig. 9, obtain a first detection result) related to achievement status of communication service quality for unlicensed spectrum in unlicensed spectrum (Shi: paragraph 0468, first detection result may include signal quality of the unlicensed spectrum and/or spectrum information in the first preset range); and
transmit the quality related information to a base station (Shi: paragraph 0521 & Fig. 9, send the first detection result to a base station, so that the base station determines available unlicensed spectrum information).
Shi fails to explicit teaching transmitting the quality related information to a core network node.  However, Li from an analogous art teaches a core network device in communication with an access network device and terminal (Li: paragraph 0166 & Fig. 1A) and further teaches the core network device receives QoS information of service data to determine a transmission resource in an unlicensed spectrum (Li: paragraphs 0339-0346 & Fig. 10).  
Accordingly, it would have been obvious at the effective filing date of the invention to incorporate the teachings of Li with Shi.  Shi provides motivation by teaching other communication nodes may be used for further measurement reporting (Shi: paragraph 0591).  Therefore, a person of ordinary skill in the art would have been motivated to modify Shi to include additional networking components to determine QoS for an unlicensed spectrum as taught by Li so as to achieve a QoS requirement needed for unlicensed spectrum.  

Regarding Claim 54 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the communication service quality is communication service quality for a communication bearer (Shi: paragraph 0530, range information of the available unlicensed spectrum may further include an unlicensed spectrum of a serving cell in which the user equipment is located, and/or an unlicensed spectrum of a neighboring cell), and
the quality related information is information generated per communication bearer (Shi: paragraph 0530, signal quality of serving cell and/or signal quality of neighboring cell).

Regarding Claim 55 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to perform measurement for the achievement status and generate the quality related information (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum and/or spectrum information).

Regarding Claim 56 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
receive first control information indicating the communication service quality (Shi: paragraph 0541, base station sends first detection configuration 
information to the user equipment), and
perform the measurement based on the first control information (Shi: paragraph 0546, The user equipment detects an unlicensed spectrum in a first preset range according to the first detection configuration information to obtain a first detection result).

Regarding Claim 57 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the measurement is measurement of whether the communication service quality is achieved in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum).

Regarding Claim 58 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the quality related information is information indicating that the communication service quality is not achieved in unlicensed spectrum (Shi: paragraph 0520, indication of unavailable unlicensed spectrum).

Regarding Claim 59 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to transmit the quality related information to the base station or the core network node if the communication service quality is not achieved in unlicensed spectrum (Shi: paragraph 0520, send measurement results indicating unlicensed spectrum unavailable).

Regarding Claim 60 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the measurement is measurement of an achievement level of the communication service quality in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum in the first preset range).

Regarding Claim 61 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the quality related information is information indicating an achievement level of the communication service quality in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum in the first preset range).

Regarding Claim 62 Shi-Li teaches the respective claim(s) as presented above and further suggests the achievement level is a time ratio at which the communication service quality is achieved in unlicensed spectrum (Shi: paragraph 0520, Time-domain indication information is used to indicate either or both of duration information and time determining information of the available unlicensed spectrum).

Regarding Claim 63 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to transmit, to the base station, a measurement report message including the quality related information (Shi: paragraph 0521 & Fig. 9, .

Regarding Claim 64 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
obtain preference information on use of unlicensed spectrum (Shi: paragraph 0553, i.e. first preset condition may be spectrum information of highest energy, thus teaching a preference on use of the spectrum), and
transmit the preference information to the base station or the core network node (Shi: paragraph 0552, base station determines the information according to the first spectrum information and/or the first detection result.

Regarding Claim 65 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
obtain location information indicating a location of the terminal apparatus or moving speed information indicating a moving speed of the terminal apparatus (Shi: paragraph 0530, range information of the available unlicensed spectrum may further include an unlicensed spectrum of a serving cell in which the user equipment is located), and
transmit the location information or the moving speed information to the base station or the core network node (Shi: paragraph 0521 & Fig. 9, send the first .

Regarding Claim 66 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to:
obtain traffic information indicating traffic of the terminal apparatus or a communication bearer of the terminal apparatus in licensed spectrum or unlicensed spectrum (Shi: paragraphs 0562-0563, range information of the available unlicensed spectrum including resource section of the available unlicensed spectrum, and
transmit the traffic information to the base station or the core network node (Shi: paragraph 0564, UE transmits the second detection results to the base station).

Regarding Claim 67, Shi teaches A base station (Shi: paragraph 0434 & Fig. 6, base station) comprising:
a memory storing instructions (Shi: paragraphs 0434 & Fig. 6 block 302, memory); and
one or more processors (Shi: paragraphs 0434 & Fig. 6 block 301, processor) configured to execute the instructions to:
obtain quality related information (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment) related to achievement status of communication service quality for unlicensed spectrum in unlicensed spectrum ; and
transmit the quality related information (Shi: paragraph 0500, send the available unlicensed spectrum information).
Shi fails to explicit teaching transmitting the quality related information to a core network node.  However, Li from an analogous art teaches a core network device in communication with an access network device and terminal (Li: paragraph 0166 & Fig. 1A) and further teaches the core network device receives QoS information of service data to determine a transmission resource in an unlicensed spectrum (Li: paragraphs 0339-0346 & Fig. 10).  
Accordingly, it would have been obvious at the effective filing date of the invention to incorporate the teachings of Li with Shi.  Shi provides motivation by teaching other communication nodes may be used for further measurement reporting (Shi: paragraph 0591).  Therefore, a person of ordinary skill in the art would have been motivated to modify Shi to include additional networking components to determine QoS for an unlicensed spectrum as taught by Li so as to achieve a QoS requirement needed for unlicensed spectrum.  

Regarding Claim 68 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein
the communication service quality is communication service quality for a communication bearer (Shi: paragraph 0530, range information of the available , and
the quality related information is information generated per communication bearer (Shi: paragraph 0530, signal quality of serving cell and/or signal quality of neighboring cell).

Regarding Claim 69 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to receive the quality related information form a terminal apparatus (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment).

Regarding Claim 70 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the one or more processors are further configured to execute the instructions to perform measurement for the achievement status and generate the quality related information (Shi: paragraph 0498, determine available unlicensed spectrum information according to the first spectrum information and/or the first detection result).

Regarding Claim 71 Shi-Li teaches the respective claim(s) as presented above and further suggests wherein the quality related information is information indicating an achievement level of the communication service quality in unlicensed spectrum (Shi: paragraph 0516 & Fig. 9, obtain first measurement results including signal quality of the unlicensed spectrum).

Regarding Claim 72, Shi teaches A network node (Shi: paragraphs 0434, 0591 & Fig. 6, base station or communications node) comprising:
a memory storing instructions (Shi: paragraphs 0434 & Fig. 6 block 302, memory); and
one or more processors (Shi: paragraphs 0434 & Fig. 6 block 301, processor) configured to execute the instructions to:
obtain quality related information (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment) related to achievement status of communication service quality for unlicensed spectrum in unlicensed spectrum (Shi: paragraph 0493 & Fig. 8, receive a first detection result sent by user equipment, where the first detection result includes signal quality of an unlicensed spectrum in a first preset range and/or spectrum information in the first preset range); and
generate, based on the quality related information, first control information indicating the communication service quality or second control information related to which of licensed spectrum and unlicensed spectrum is used (Shi: paragraph 0498, determine available unlicensed spectrum information according to the first spectrum information and/or the first detection result.
Although Shi teaches a communication node such as a base station, Shi fails to explicitly teach core network node to obtain said quality related information.  However, Li from an analogous art teaches a core network device in communication with an 
Accordingly, it would have been obvious at the effective filing date of the invention to incorporate the teachings of Li with Shi.  Shi provides motivation by teaching other communication nodes may be used for further measurement reporting (Shi: paragraph 0591).  Therefore, a person of ordinary skill in the art would have been motivated to modify Shi to include additional networking components to determine QoS for an unlicensed spectrum as taught by Li so as to achieve a QoS requirement needed for unlicensed spectrum.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Salem et al. (US 2016/0174078 A1) teaches use of the unlicensed spectrum based on target quality of service and quality of experience (paragraph 0020).
Feng (US 2018/0192365 A1) teaches a terminal equipment measures licensed frequency bands and unlicensed frequency bands according to configuration information, the configuration information including channel signal quality measurement information and/or channel interference level measurement information (paragraph 0005).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468